Citation Nr: 0409401	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  94-32-198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision in 
which the RO denied service connection for a heart condition 
and hypertension as secondary to post-traumatic stress 
disorder, and an increased (compensable) rating for malaria, 
to include compensation for an enlarged spleen; and deferred 
consideration of a claim for service connection for diabetes 
mellitus pending adoption of new regulations governing claims 
based on herbicide exposure.  

In April 2000 the Board remanded this case in order to 
schedule a hearing before a member of the Board at the RO.  
In a statement dated in November 2000 the veteran cancelled 
his request for such a hearing.  In a decision of May 2001, 
the Board denied the claim for an increased rating for 
malaria and remanded the claim for service connection for 
heart disease and hypertension to the RO for further 
development.  

In a rating action of August 2002, the RO granted service 
connection for diabetes milletus as due to exposure to Agent 
Orange.  In a rating action of July 2003, the RO granted 
service connection for coronary heart disease.  The RO 
confirmed its denial of service connection for hypertension.


FINDINGS OF FACT

1.  Hypertension was not manifested during service or for 
many years thereafter.  

2.  The veteran's hypertension is unrelated to a disease or 
injury in service or to any service connected disability.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during 
service, nor may it incurrence be so presumed.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113 (West 2002).  38 C.F.R. §§ 3.307, 
3.309 (2003).  

2.  The veteran's hypertension is not proximately due to or 
the result of service connected disability.  .38 
C.F.R.§ 3.310(a) (2003)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
majority observed that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Although VA's General Counsel has concluded that 
the fourth notice requirement announced in Pelegrini was 
dicta, VAOPGCPREC 01-2004 (2004), the veteran in this case 
received notice that put him on notice to submit evidence in 
his possession.

In a letter dated in December 2001, the RO informed the 
veteran of the evidence needed to substantiate his current 
claim, and of who was responsible for obtaining what 
evidence.   In addition, this notice letter informed him of 
the type of evidence needed by VA to substantiate his claim.   
The December 2001 VCAA notice also invited him to submit 
needed evidence as soon as possible, and thereby put him on 
notice to submit all such evidence in his possession.  

The majority in Pelegrini also concluded that the VCAA notice 
must be provided to a claimant before the initial agency of 
original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, at 420-2.

In this case, the initial adjudication occurred prior to 
enactment of the VCAA.  VA has taken the position that 
Pelegrini is not correct if applied to claims initially 
adjudicated prior to enactment of the VCAA.  See Landgraf v. 
USI Film Products, 511 U.S. 244 (1994) (holding that a 
statute may produce a prohibited retroactive effect if it 
"impose[s] new duties with respect to transactions already 
completed" or "attaches new legal consequences to events 
completed before its enactment").  VA has sought further 
review of the Pelegrini decision.  

In any event, the veteran in this case was not prejudiced by 
notice after the initial adjudication.  He did not report the 
existence of, or submit, additional evidence in response to 
the notice.  Even if he had submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as he would have received had he submitted the 
evidence prior to initial adjudication.  The effective date 
of any award based on such evidence, would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2003) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2003) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).

In this regard, the RO's handling of the claims for service 
connection for coronary artery disease and diabetes mellitus 
are illustrative.  The grants of service connection for 
coronary artery disease and diabetes mellitus were made after 
the RO had initially denied those claims.  However, the 
grants were made without regard to the prior denials.

Moreover, it does not appear from a review of the record 
that, after two prior Board remands, any evidence relevant to 
the veteran's current appeal is available, but not yet 
associated with the claims folder.  

In addition, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability due to VA treatment and the record 
does not contain sufficient information to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The veteran has received a recent VA examination in 
regard to his claim for service connection for hypertension.  
The examiner had access to all the relevant evidence of 
record and he also provided medical opinions regarding the 
medical questions pertinent to the veteran's claim.  


I.	Factual Basis  

In addition to the conditions noted in the introduction, 
service connection is currently in effect for anemia, 
residuals of a pungi stick wound of the right knee, and 
erectile dysfunction.

The veteran's service medical records, including his 
examinations prior to service entrance and discharge, contain 
no findings or diagnosis of hypertension.  The veteran's 
inservice diastolic blood pressure readings were recorded to 
76 or less and his systolic blood pressure readings were 
recorded to be 138 or less.  

On VA examination conducted in April 1968 the veteran's blood 
pressure was recorded as 108/70.  During an April 1969 VA 
examination the veteran's blood pressure was recorded as 
116/60.  

A VA outpatient treatment record shows that the veteran was 
seen with a complaint of low back pain.  His blood pressure 
was 140/100.

On VA examination conducted in February 1981, the veteran's 
blood pressure was recorded to be 120/80.

Private clinical records indicate that in January 1985 the 
veteran was noted to be using hydrochlorothiazide (HCTZ).  
Private clinical records reflect treatment thereafter for 
hypertension.  

During a VA medical consultation in April 1993, it was 
reported that the veteran had a 7-year history of diabetes.  

At a hearing before RO personnel in November 1994, the 
veteran testified to his belief that his heart disease was 
initially manifested in service.  He offered no specific 
testimony with regard to hypertension.

During a February 2002 VA examination for diabetes mellitus 
it was reported that the veteran was known to be hypertensive 
since 1979.  Diabetes was diagnosed in 1986 and he had his 
first manifestation of obstructive coronary artery disease 
when he had a myocardial infarction in 1985.  He underwent 
coronary artery bypass surgery in 1991.  

Following a VA examination and review of the claims folder in 
June 2003, the examiner opined that the veteran's coronary 
artery disease was at least as likely as not related to his 
service connected diabetes.  The examiner further opined that 
the veteran's high blood pressure was merely a "fellow 
traveler" with the diabetes mellitus, and had no 
relationship to service, or to any compensable disorder.  

II.	Legal Analysis  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
hypertension if manifested to a compensable degree within one 
year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. § 3.307, 3.309.  

Service connection may be granted for disability diagnosed 
after service when the evidence indicates that it had its 
onset during service.  38 C.F.R. § 3.303(d) (2003).  
Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R.§ 3.310(a). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R.§ 3.310, and 
compensation is payable for that degree of aggravation for a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran's service medical records contain no findings 
symptoms or diagnosis of hypertension and there is no 
clinical evidence of this disorder until the late 1970s, many 
years after the veteran's discharge from service in 1967.  It 
is clear that hypertension was not demonstrated to a 
compensable degree within one year of service.  

There is no competent evidence relating hypertension to 
service or to a service connected disability.  The only 
competent opinion is that of the VA physician who conducted 
the veteran's June 2003 examination, and concluded that 
hypertension was not related to service or a service-
connected disability.  Since that is the case, the 
preponderance of the evidence is against the claim, and 
service connection for hypertension is not warranted.


ORDER

Service connection for hypertension is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



